Exhibit 10.2

 



EQUITY COMPENSATION AGREEMENT

 

EQUITY COMPENSATION AGREEMENT (this "Agreement"), dated October 15, 2019 but
effective as of the 26th day of July, 2019 (the “Grant Date”), between BIONlK
LABORATORIES CORP., a corporation incorporated under the laws of the state of
Delaware (hereinafter referred to as the "Issuer”), and Eric Dusseux
(hereinafter referred to as the "Recipient"; the Issuer and the Recipient
sometimes being hereinafter referred to as the ”Parties").

WHEREAS, the Recipient is the CEO and a Director of the Company; and

 

WHEREAS, the Issuer desires to supplement the compensation of the Recipient in
connection with being the CEO and Director of the Company through certain equity
grants to be made by Issuer, to be issued under the terms of this Agreement.

 

NOW, THEREFORE, THIS AGREEMENT witnesses that the Parties have agreed to the
terms and conditions of the equity compensation to be provided by the Issuer to
the Recipient, as set forth below:

 

1.                  Grant of Initial Stock Option. The Company hereby grants
stock options with an exercise price per share equal to $3.59, the fair market
value of the underlying shares determined on the Grant Date) (the " Options"),
representing the right to acquire 115,759 shares of the common stock of the
Issuer as soon as practicable following the effective date of this Agreement.
The Options shall terminate on the seven-year anniversary of the Grant Date and
vest and become exercisable as follows: (i) 19,293 shares on each of September
1, 2019, September 1, 2020 and September 1, 2021; and (ii) 19,293 shares on
September 1, 2019, 19,293 shares on September 1, 2020, and 19,294 shares on
September 1, 2021 based on the Recipient’s achievement of annual performance
goals to be established by the Compensation Committee of the Board of Directors
of the Issuer in consultation with the Recipient.

 

 

The extent to which each separate tranche becomes vested shall be determined by
reference to the Recipients annual performance as measured by reference to the
performance targets set for that performance period. In the event a specific
tranche is not fully vested, that tranche shall not be forfeited, but shall
remain outstanding , and may become vested as a result of the Recipients future
performance at an above target level or as a result of accelerated vesting on
the occurrence of any other event that triggers accelerated vesting under this
Agreement.

 

2.                   Accelerated Vesting. Notwithstanding anything herein to the
contrary, the Option, including any portion that is subject to vesting based on
the period of the Recipient' s

 

service and any portion that is subject to vesting on the basis of performance,
shall be fully vested on the occurrence of any of the following conditions:

 

(a)                A Change in Control (as defined in the 2014 Equity Incentive
Plan, as amended); provided, however, that a Change in Control shall also
include a transaction affecting Bionik Laboratories Inc., a Canada corporation
and indirect subsidiary of the Issuer (“Bionik Canada”), that would constitute a
Change in Control by applying that definition as though Bionik Canada were the
Issuer);

 



 

 

 

(b)               Termination of the Recipient’s Employment Agreement (the
“Employment Agreement”) or any other similar change that would constitute or be
tantamount to a separation from service (as that phrase is used for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"),
other than where such termination is by the Issuer for Cause (as defined in the
Employment Agreement) or where such termination is by reason of the Recipient's
voluntary resignation other than for Good Reason'' (as defined in the Employment
Agreement).

 

3.Miscellaneous Provisions.

 

(a)                 Headings. The division of this Agreement into articles and
sections and the insertion of headings are for the convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

 

(b)                Assignment. This Agreement shall be personal as to the
Recipient and shall not be assignable by the Recipient subject to the terms
herein. This Agreement shall inure to the benefit of and be binding upon the
heirs, executors, administrators and legal personal representatives of the
Recipient, and the successors and permitted assigns of the Issuer.

 

(c)                Entire Agreement. This Agreement and the documents and
agreements referenced herein constitute the entire agreement between the parties
with respect to the subject matter hereof and cancels and supersedes any prior
understandings and agreements between the parties hereto with respect thereto,
whether verbal or in writing. There are no other written or verbal
representations, warranties, terms, conditions, unde1takings or collateral
agreements, express, implied or statutory between the parties.

 

(d)                Amendments. No amendment to this Agreement shall be valid or
binding unless set forth in writing and duly executed by both of the parties
hereto. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any party.

 

(e)                Severability. If any provision of this Agreement is
determined to be invalid or unenforceable in whole or in part, such invalidity
or unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

 

(f)                  Further Acts. The parties shall do all such further acts
and things and provide all such assurances and deliver all such documents in
writing as may be required, from time to time in order to fully carry out the
terms, provisions and intent of this Agreement.

 

(g)                Notice. Any demand, notice or other communication to be given
in connection with this Agreement shall be given in writing by personal
delivery, electronic delivery or by registered mail addressed to the Parties as
follows:

 

Leslie Markow - CFO

Bionik Laboratories Inc.

483 Bay Street, Office Nl05

Toronto, Ontario MSG 2C9

Telephone: (416) 640-7887 x 508

Email: lm@bioniklabs.com

and

 

Eric Dusseux

c/o Bionik Laboratories Inc.

483 Bay St N105, Toronto, ON Canada M5G 2C9

 



 

 

 

or such other address, individual or telecopy number, or by email as may be
designated by either party to the other in accordance herewith. Any notice given
by personal delivery will be conclusively deemed to have been given on the day
of actual delivery of the notice and, if given by registered mail, on the third
day, other than a Saturday, Sunday or statutory holiday in Ontario, following
the deposit of the notice in the mail. If the party giving any notice knows or
ought reasonably to know of any difficulties with the postal system that might
affect the delivery of mail, any such notice may not be mailed but must be given
by personal delivery. In the case of electronic delivery, on the same day that
it was sent if sent on a business day and the acknowledgement of receipt is
received by the sender before 5:00 p.m. (in the place of receipt) on such day,
and otherwise on the first business day thereafter.

 

(h)                Jurisdiction. This Agreement shall be governed by and
construed m accordance with the laws of the State of Delaware, without regard to
its conflict of law rules.

 

(i)                 Securities Regulatory. Authority Requirement. The Issuer and
the Recipient acknowledge that this Agreement shall be subject to compliance
with any applicable rules, regulations and policies of any stock exchange or
exchanges on which any securities of the Issuer may from time to time be listed
and any other securities authority having jurisdiction.

 

(j)                 Time of the Essence. Time shall be of the essence in this
Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

 

IN WITNESS WHEREOF this Agreement has been executed by the Parties hereto as of
the date first written above.

 





BIONIK LABORATORIES CORP           By:     Name:   Title:               ERIC
DUSSEUX

 

 



 

 



